



AMENDED AND RESTATED
SECOND SUPPLEMENT
TO MASTER LOAN AGREEMENT
(TERM REVOLVING LOAN)


THIS AMENDED AND RESTATED SECOND SUPPLEMENT TO MASTER LOAN AGREEMENT (this
“Second Supplement”) is made and entered into as of June 29, 2017 (the “Closing
Date”), by and between HOME FEDERAL SAVINGS BANK (“Lender”) and HOMELAND ENERGY
SOLUTIONS, LLC, an Iowa limited liability company (“Borrower”), and supplements
and incorporates all of the provisions of that certain Amended and Restated
Master Loan Agreement, of even date herewith, between Lender and Borrower (as
the same may be amended, modified, supplemented, extended or restated from time
to time, the “MLA”). This Second Supplement amends, restates and replaces, but
is not a novation of that certain Second Supplement to Master Loan Agreement
dated as of November 30, 2007, between Borrower and Lender.
1.    Definitions. As used in this Second Supplement, the following terms shall
have the following meanings. Capitalized terms used and not otherwise defined in
this Second Supplement shall have the meanings attributed to such terms in the
MLA. Terms not defined in either this Second Supplement or the MLA shall have
the meanings attributed to such terms in the Uniform Commercial Code, as enacted
in the State of Minnesota, as amended from time to time.
“Availability Date” shall have the meaning specified in Section 6 of this Second
    Supplement.
“Maximum Rate” shall have the meaning specified in Section 12 of this Second
Supplement.


“Monthly Payment Date” means the first (1st) day of each calendar month.
“Outstanding Credit” means, at any time of determination, the aggregate amount
of Advances then outstanding.
“Outstanding Revolving Advance” means the total Outstanding Credit under this
Second Supplement and the Term Revolving Note.
“Quarterly Payment Date” means the last day of each March, June, September and
December during the term of the MLA.
“Request for Advance” shall have the meaning specified in Section 7(a) of this
Second Supplement.
“Revolving Advance” means an Advance under this Second Supplement and the Term
Revolving Note.
“Term Revolving Note” means that certain Amended and Restated Term Revolving
Note of even date herewith, evidencing the Term Revolving Loan, as the same may
be


GP:4882356v2


1

--------------------------------------------------------------------------------





amended, restated or otherwise modified, supplemented, extended or restated from
time to time.
“Term Revolving Loan Commitment” shall have the meaning specified in Section 3
of this Second Supplement.
“Term Revolving Loan Termination Date” shall have the meaning specified in
Section 3 of this Second Supplement.
2.     Intentionally Omitted.


3.    Term Revolving Loan Commitment. Lender agrees, on the terms and conditions
set forth in the MLA, the Term Revolving Note, and this Second Supplement to
make one or more advances to Borrower, during the period beginning on the
Closing Date and ending on the Business Day immediately preceding the Maturity
Date (the “Term Revolving Loan Termination Date”), in an aggregate principal
amount outstanding at any one time not to exceed $30,000,000.00 (the “Term
Revolving Loan Commitment”). The Term Revolving Loan Commitment shall expire at
12:00 noon Central time on December 31, 2022 (the “Maturity Date”). Under the
Term Revolving Loan Commitment, amounts borrowed and repaid or prepaid may be
reborrowed at any time prior to and including the Term Revolving Loan
Termination Date provided, however, that at no time shall the sum of the
Outstanding Revolving Advances exceed $30,000,000.00, and provided there exists
no Event of Default.
4.    Purpose. Advances under the Term Revolving Loan may be used to finance
outstanding indebtedness of the Borrower to the Lender as of the Closing Date,
and for costs associated with the completion of the Project, and for Borrower’s
cash and inventory management purposes, including closing costs and fees
associated with the MLA. The Borrower agrees that the proceeds of the Term
Revolving Loan are to be used only for the purposes set forth in this Section 4.
5.    Repayment of the Term Revolving Loan. The Borrower will pay interest on
the Term Revolving Loan on the first (1st) day of each month, commencing on the
first (1st) Monthly Payment Date following the date on which the first Advance
is made on the Term Revolving Loan, and continuing on each Monthly Payment Date
thereafter until the Maturity Date. On the Maturity Date, the amount of the then
unpaid principal balance of the Term Revolving Loan and all other amounts due
and owing hereunder or under any other Loan Document relating to the Term
Revolving Loan shall be due and payable in full. If any payment date is not a
Business Day, then the principal and interest installment then due shall be paid
on the next Business Day and shall continue to accrue interest until paid.


6.    Availability. Subject to the provisions of the MLA and this Second
Supplement, during the period commencing on the date on which all conditions
precedent to the initial Advance under the Term Revolving Loan are satisfied
(the “Availability Date”) and ending on the Term Revolving Loan Termination
Date, Advances under the Term Revolving Loan will be made as provided in this
Second Supplement.




GP:4882356v2


2

--------------------------------------------------------------------------------







7.    Making the Advances.
(a)    Revolving Advances. Each Revolving Advance shall be made, on notice from
Borrower (a “Request for Advance”) to Lender delivered before 12:00 Noon
(Minneapolis, Minnesota time) on a Business Day which is at least one
(1) Business Day prior to the date of such Revolving Advance specifying the
amount of such Revolving Advance, provided that, no Revolving Advance shall be
made while an Event of Default exists or if the interest rate for such LIBOR
Rate loan would exceed the Maximum Rate. Any Request for Advance applicable to a
Revolving Advance received after 12:00 Noon (Minneapolis, Minnesota time) shall
be deemed to have been received and be effective on the next Business Day. The
amount so requested from Lender shall, subject to the terms and conditions of
this Second Supplement, be made available to Borrower by: (i) depositing the
same, in same day funds, in an account of Borrower; or (ii) wire transferring
such funds to a Person or Persons designated by Borrower in writing.


(b)    Requests for Advances Irrevocable. Each Request for Advance shall be
irrevocable and binding on Borrower and Borrower shall indemnify Lender against
any loss or expense it may incur as a result of any failure to borrow any
Advance after a Request for Advance (including any failure resulting from the
failure to fulfill on or before the date specified for such Advance the
applicable conditions set forth in this Section 7), including, without
limitation, any loss (including loss of anticipated profits) or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by Lender to fund such Advance when such Advance, as a result of such failure,
is not made on such date.


(c)    Minimum Amounts. Each Revolving Advance shall be in a minimum amount
equal to $50,000.00.


(d)    Conditions Precedent to All Advances. Lender’s obligation to make each
Advance under the Term Revolving Note shall be subject to the terms, conditions
and covenants set forth in the MLA and this Second Supplement, including,
without limitation, the following further conditions precedent:


(i)    Representations and Warranties. The representations and warranties set
forth in the MLA and this Second Supplement are true and correct in all material
respects as of the date of the request for any Advance, except as disclosed in
writing to Lender, to the same extent and with the same effect as if made at and
as of the date thereof except to the extent that they relate solely to an
earlier date;


(ii)    No Defaults. The Borrower is not in default under the terms of the MLA,
this Second Supplement, the Related Documents or any other Material Contracts to
which Borrower is a party and which relates to the construction of the Project
or the operation of Borrower’s business; and


(iii)    Government Action. No license, permit, permission or authority
necessary for the construction or operation of the Project has been revoked or
challenged by or before any Governmental Authority.


GP:4882356v2


3

--------------------------------------------------------------------------------





    
(e)    Unused Commitment Fee. In addition to all other amounts payable to Lender
under the MLA, this Second Supplement and the Term Revolving Note, the Borrower
agrees to pay to the Lender an unused commitment fee on the average daily unused
portion of the Term Revolving Loan Commitment from the Closing Date until the
Maturity Date at the rate of thirty (30) basis points on a per annum basis,
payable quarterly in arrears on each Quarterly Payment Date during the term of
the Term Revolving Loan Commitment and on the Maturity Date. For purposes of
this Agreement, the unused portion of the Term Revolving Loan Commitment for any
measurement period shall be the positive difference, if any, of (a) the average
daily amount of the Term Revolving Loan Commitment, minus (b) the average daily
Outstanding Credit.


8.    Interest Rate. The principal amount of each Term Revolving Loan advanced
to the Borrower shall bear interest at a rate equal to the LIBOR Rate plus 310
basis points. The computation of interest, amortization, maturity and other
terms and conditions of the Term Revolving Loan shall be as provided in the Term
Revolving Note, provided, however, in no event shall the applicable rate of
interest on any Term Revolving Loan exceed the Maximum Rate.
9.    Default Interest. In addition to the rights and remedies set forth in the
MLA: (i) if Borrower fails to make any payment to Lender when due, then at
Lender’s option in each instance, such obligation or payment shall bear interest
from the date due to the date paid at 2% per annum in excess of the rate of
interest that would otherwise be applicable to such obligation or payment; (ii)
upon the occurrence and during the continuance of an Event of Default beyond any
applicable cure period, if any, at Lender’s option in each instance, the unpaid
balances of the Term Revolving Loan shall bear interest from the date of the
Event of Default or such later date as Lender shall elect at 2% per annum in
excess of the rate(s) of interest that would otherwise be in effect on the Term
Revolving Loan under the terms of the Term Revolving Note; (iii) after the
maturity of the Term Revolving Loan, whether by reason of acceleration or
otherwise, the unpaid principal balance of the Term Revolving Loan (including
without limitation, principal, interest, fees and expenses) shall automatically
bear interest at 2% per annum in excess of the rate of interest that would
otherwise be in effect on the Term Revolving Loan under the terms of the Term
Revolving Note. Interest payable at the Default Rate shall be payable from time
to time on demand or, if not sooner demanded, on the last day of each calendar
month.


10.    Late Charge. If any payment of principal or interest due under this
Second Supplement or the Term Revolving Note is not paid within ten (10) days of
the due date thereof, Borrower shall, in addition to such amount, pay a late
charge equal to five percent (5%) of the amount of such payment.


11.    Changes in Law Rendering Certain LIBOR Rate Loans Unlawful. In the event
that any change in any applicable law (including the adoption of any new
applicable law) or any change in the interpretation of any applicable law by any
judicial, governmental or other regulatory body charged with the interpretation,
implementation or administration thereof, should make it (or in the good-faith
judgment of Lender should raise a substantial question as to whether it is)
unlawful for Lender to make, maintain or fund LIBOR Rate loans, then: (a) Lender
shall promptly notify each of the other parties hereto; and (b) the obligation
of Lender to make LIBOR Rate loans of such type shall, upon the effectiveness of
such event, be suspended for the duration of such unlawfulness.


GP:4882356v2


4

--------------------------------------------------------------------------------





During the period of any suspension, Lender shall make loans to Borrower that
are deemed lawful and that as closely as possible reflect the terms of the MLA.


12.    Maximum Amount Limitation. Anything in the MLA, this Second Supplement,
or the other Loan Documents to the contrary notwithstanding, Borrower shall not
be required to pay unearned interest on the Term Revolving Note or any of the
Loan Obligations, or ever be required to pay interest on the Term Revolving Note
or any of the Loan Obligations at a rate in excess of the Maximum Rate, if any.
If the effective rate of interest which would otherwise be payable under the
MLA, this Second Supplement, the Term Revolving Note, or any of the other Loan
Documents would exceed the Maximum Rate, if any, then the rate of interest which
would otherwise be contracted for, charged, or received under the MLA, this
Second Supplement, the Term Revolving Note, or any of the other Loan Documents
shall be reduced to the Maximum Rate, if any. If any unearned interest or
discount or property that is deemed to constitute interest (including, without
limitation, to the extent that any of the fees payable by Borrower for the Loan
Obligations to Lender under the MLA, this Second Supplement, the Term Revolving
Note, or any of the other Loan Documents are deemed to constitute interest) is
contracted for, charged, or received in excess of the Maximum Rate, if any, then
such interest in excess of the Maximum Rate shall be deemed a mistake and
canceled, shall not be collected or collectible, and if paid nonetheless, shall,
at the option of the holder of the Term Revolving Note, be either refunded to
Borrower, or credited on the principal of the Term Revolving Note. It is further
agreed that, without limitation of the foregoing and to the extent permitted by
applicable law, all calculations of the rate of interest or discount contracted
for, charged or received by Lender under the Term Revolving Note, or under any
of the Loan Documents, that are made for the purpose of determining whether such
rate exceeds the Maximum Rate applicable to Lender, if any, shall be made, to
the extent permitted by applicable laws (now or hereafter enacted), by
amortizing, prorating and spreading during the period of the full terms of the
Advances evidenced by the Term Revolving Note, and any renewals thereof all
interest at any time contracted for, charged or received by Lender in connection
therewith.


13.    Security. The Borrower’s obligations hereunder and, to the extent related
thereto, the MLA, shall be secured as provided in the MLA and the other Loan
Documents.




{SIGNATURE PAGE TO FOLLOW}
















GP:4882356v2


5

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR
AMENDED AND RESTATED
SECOND SUPPLEMENT
TO MASTER LOAN AGREEMENT
(TERM REVOLVING LOAN)
BY AND BETWEEN
HOMELAND ENERGY SOLUTIONS, LLC
AND
HOME FEDERAL SAVINGS BANK
DATED: June 29, 2017


IN WITNESS WHEREOF, the parties have caused this Amended and Restated Second
Supplement to be executed by their duly authorized officers as of the date shown
above.






HOMELAND ENERGY SOLUTIONS,        HOME FEDERAL SAVINGS BANK,
LLC, an Iowa limited liability company        a federally chartered stock
savings bank
organized under the laws of the United
States










By:    /s/ James Broghammer            By:     /s/ Eric Oftedahl        
James Broghammer                     Eric Oftedahl
Title: President/CEO                    Its: Vice President








STATE OF IOWA            )
                    ) ss.
COUNTY OF     Chickasaw        )


On this 29th day of June, 2017, before me a Notary Public within and for said
County, personally appeared James Broghammer, to me known, who being by me duly
sworn, did say that he is the President of Homeland Energy Solutions, LLC, the
limited liability company named in the foregoing instrument, and that said
instrument was signed on behalf of said company by authority of its board and as
the free act and deed of said company.


/s/ Katherine Balk        
Notary Public






GP:4882356v2


6